Citation Nr: 9926270	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-45 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to a compensable rating for fibrocystic 
breast disease, status post bilateral breast incisional 
biopsy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from May 1980 to May 1992.  In 
a December 1992 rating decision, the Hartford, Connecticut 
Regional Office (RO) denied service connection for a skin 
disorder.  In a March 1993 rating decision, the RO determined 
that additional evidence submitted did not provide a basis 
for reconsideration of the service connection issue.  The 
veteran was notified of the decision by letter in the same 
month.  Thereafter, additional evidence was submitted in 
support of reopening the claim for service connection.  This 
appeal arises from a June 1994 rating decision of the RO, 
which determined that there remained no basis to establish 
service connection for a skin disorder.  

In December 1996, the Board of Veterans' Appeals (Board) 
remanded the case to the RO for additional development.  This 
appeal also arises from a May 1998 rating decision of the RO, 
which granted service connection for fibrocystic breast 
disease status post bilateral breast incisional biopsy and 
assigned a noncompensable evaluation, effective from May 
1992.  The veteran is receiving compensation for a keloidal 
scar over the left breast which is rated at 10 percent 
disabling.  This matter is not in issue at the present time.  
The Board notes that the issue of service connection for a 
skin disorder will be the subject of the remand appended to 
the decision below.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal regarding a 
compensable rating for fibrocystic breast disease has been 
obtained by the RO.

2.  The veteran's fibrocystic breast disease, status post 
bilateral breast incisional biopsy, is manifested by 
complaints of ugly and disfiguring scars and some alteration 
in size of the breasts; clinical findings demonstrate one 
biopsy-induced 3/4 inch scar on the right breast and three 
biopsy-induced scars, ranging from 12 mm. by 4 mm. to 20 mm. 
by 14 mm., on the left breast which resulted in some dimpling 
of the left breast.  


CONCLUSION OF LAW

The veteran's fibrocystic breast disease, status post 
bilateral breast incisional biopsy, is not compensable, 
according to regulatory criteria.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.116, 
4.118, Diagnostic Codes 7626, 7628, 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records do not refer to fibrocystic breast 
disease.  

On a July 1992 VA examination, there was a 3 mm. freely 
moveable firm nodule inferior to the right areola.  The 
diagnoses included right breast nodule.  A mammogram was 
ordered.  

In September 1992, VA outpatient records dated from July to 
September 1992 were received.  An August 1992 bilateral 
mammogram was conducted, revealing a suspicious cluster of 
microcalcifications in the left lower inner quadrant and a 
cluster of approximately four or five microcalcifications 
close to the chest wall on the right.  A consultation report 
noted a complaint of severe soreness in the breast and the 
mammogram results.  The veteran was referred for a biopsy.  
An examination of the breasts in September 1992 revealed a 
small, hard mass in the lower right quadrant of the right 
breast and a cystic mobile mass in the left breast.  The 
assessment included breast mass and abnormal mammogram.  

An October 1992 VA outpatient record indicated that the 
veteran underwent an examination at the VA in July 1992 
because she did not have a physical examination on her 
discharge from service.  It was noted that a few days 
previously several biopsies were done on the veteran's 
breasts.  Final written reports were not yet available, but 
verbal preliminary reports indicated no malignancy.  An 
examination revealed no discoloration of the breasts due to 
the biopsy.  There was a fluctuant fluid collection on the 
right breast of about 20 cc. that was aspirated.  

In February 1993, VA hospital records dated in October 1992 
were received, revealing that the veteran underwent an 
excisional biopsy with needle localization of two left breast 
masses and incisional biopsies of right and left breast 
masses.  A pathology report revealed benign breast tissues 
with no tumors identified on the right and left breast 
incisional biopsies, breast tissue with fibrocystic change 
and benign intraductular hyperplasia in the anterior left 
breast mass, and breast tissue with benign intraductular 
hyperplasia in the posterior left breast mass.  

In a letter received in February 1993, the veteran indicated 
that her left breast seemed to have taken a new deformed 
shape and that her surgery left her too embarrassed to get 
involved with anyone.  The veteran in an October 1993 letter 
indicated that her surgery left "awful scars" on her 
breasts.  

In a December 1993 statement, the veteran indicated that her 
breasts had three scars on the left side, all approximately 
one inch in length with one causing an indenture that made 
the left breast appear deformed.  She stated that one of 
these scars was very reddish in color and was more visible 
than the other two.  Her right breast had one scar.  She 
indicated that her doctor informed her that she would need an 
implant to correct the indenture on the left breast.  With 
her statement, the veteran submitted a December 1993 medical 
record from her doctor, which noted a keloid scar on the 
breast. 

On a May 1994 VA examination, there were no complaints 
referable to the breasts noted.  On examination of the 
breasts, there were three scars on the left side secondary to 
surgical biopsies.  One of these scars resulted in a little 
dimpling.  The right breast had one scar secondary to 
surgical biopsy.  The diagnoses included breast disease with 
right and left breast scars and no evidence of malignancy.  

At a November 1994 hearing at the RO before a hearing 
officer, the veteran testified that she did not undergo a 
gynecological examination at separation from service.  Her 
representative stated on behalf of the veteran that the scars 
from the breast biopsies were ugly and disfiguring.  

On a November 1995 VA examination, the veteran reported that 
ever since her breast biopsy she has had anywhere from a 
brown to a clear liquid discharge from her nipple.  She 
complained of deformed breasts and indicated that she feared 
entering into a relationship because she was embarrassed by 
the way her breasts appeared.  On examination, there was no 
discharge from the nipples.  On the left breast medially 
almost to the sternum, there was a 1 by 0.5 inch pink, 
slightly raised keloid over the scar.  Around the medial 
nipple areola, there was a one inch scar with some dimpling 
in the sitting position.  The dimpling disappeared when the 
veteran was lying down.  Laterally around the nipple areola, 
there was a one inch scar which was well-healed.  On the 
right breast in the inferior areola margin, there was a 3/4 
inch scar.  Both breasts showed a few stretch marks.  The 
left breast showed thickening and tenderness to palpation at 
2 o'clock laterally almost to the axilla and almost in the 6 
o'clock area.  In evaluating the shape and dimension of the 
breasts, a few stretch marks were noted on the veteran's 
medium/large-sized breasts; no deformities were mentioned.  
The color was normal except for the pink raised keloid on the 
left breast.  There was tenderness and pain noted on 
objective demonstration, with the left breast showing slight 
tenderness in the lateral area over the thickening that 
extended to the axilla.  The diagnoses included fibrocystic 
breast disease with benign intraductal hyperplasia by biopsy 
in 1992, followed by breast biopsy and infection, keloid 
formation on one of the scars, and a dimpling scar in the 
left breast; and thickening and tenderness in the left 
breast.   

In a May 1996 rating decision, the RO granted the veteran's 
claim for entitlement to compensation under 38 U.S.C. § 1151 
for left breast biopsy-induced keloid scar and assigned a 10 
percent rating effective from November 1994.  

In January 1997, a radiology report dated in December 1995 
from New Britain General revealed no mammographic evidence of 
malignancy.  

In January 1997, VA outpatient records dated from November 
1995 to September 1996 were received.  In February 1996, the 
veteran was tearful regarding scars on her breasts secondary 
to biopsy.  An examination revealed bilateral fibrous breasts 
without discrete masses and a keloid on the left breast.  
There was no axillary adenopathy.  In April 1996, the veteran 
underwent an examination at the dermatology clinic.  It was 
noted that she had a keloid on the left breast and desired to 
have her breast scars removed.  There were no other 
complaints.  An examination revealed a 5 mm. round scar below 
the areolar region on the right breast and three scars on the 
left breast, described as follows:  (1) 12 mm. by 4 mm. 
dermal scar above the areolar region, (2) 12 mm. by 5 mm. 
scar below the areolar region, and (3) 20 mm. by 14 mm. 
raised, firm, hyperpigmented scar on the breast near the 
sternum.  The assessment was keloid.  

On an April 1997 VA examination, there was a quarter-size 
keloid on the skin of the left breast in the upper inner 
quadrant.  There was a subareolar scar on the left breast 
that had healed well.  There was no evidence of any discrete 
masses in the breast.  The impression included small keloid 
on left breast.  

On a February 1998 VA medical report, a doctor noted the 
veteran's history of breast disease and biopsy and the 
residuals thereof from a review of the record.  He opined 
that it was highly likely that the microcalcifications shown 
on a mammogram soon after service would also have been 
present in service.  

In a May 1998 rating decision, the RO granted service 
connection for fibrocystic breast disease, status post 
bilateral breast incisional biopsy, and assigned a 
noncompensable evaluation, effective from May 1992.  In a May 
1998 notice of disagreement with the assignment of the 
rating, the veteran's representative stated that the excision 
of the breast nodule did not give consideration to the DeLuca 
decision, involving pain, suffering, and fatigue.  It was 
noted that the veteran was embarrassed by the sight of the 
breast excision to the extent that she avoided contact with 
men.  

A June 1998 radiology report of a bilateral mammogram from 
New Britain General revealed no signs of malignancy.  It was 
noted that a bilateral examination indicated that the 
fibroglandular elements were heterogeneously dense, causing a 
decrease in the sensitivity of the mammogram.  There were no 
suspicious appearing masses, pathologic calcifications, or 
areas of architectural distortion.  

On a substantive appeal received in April 1999, the veteran's 
representative indicated that the veteran felt that there was 
a wide excision with some alteration in size regarding her 
breast nodule excision.  

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

Surgery of the breast following wide local excision without 
significant alteration of size or form, for both breasts or 
one, warrants a noncompensable evaluation.  Surgery of the 
breast following simple mastectomy or wide local excision 
with significant alteration of size or form warrants a 30 
percent evaluation (one breast) and a 50 percent evaluation 
(both breasts).  Surgery of the breast following modified 
radical mastectomy warrants a 40 percent evaluation (one 
breast) and a 60 percent evaluation (both breasts).  Surgery 
of the breast following radical mastectomy warrants a 50 
percent evaluation (one breast) and a 80 percent evaluation 
(both breasts).  For VA purposes, it is noted that (1) 
radical mastectomy means removal of the entire breast, 
underlying pectoral muscles, and regional lymph nodes up to 
the coracoclavicular ligament; (2) modified radical 
mastectomy means removal of the entire breast and axillary 
lymph nodes (in continuity with the breast), and pectoral 
muscles are left intact; (3) simple (or total) mastectomy 
means removal of all the breast tissue, nipple, and a small 
portion of the overlying skin, but lymph nodes and muscles 
are left intact; and (4) wide local excision (including 
partial mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy) means removal of a portion of the breast 
tissue.  38 C.F.R. § 4.116, Diagnostic Code 7626.

Benign neoplasms of the gynecological system or breast are 
rated according to impairment in function of the urinary or 
gynecological system, or skin.  38 C.F.R. § 4.116, Diagnostic 
Code 7628. 

Superficial scars that are tender and painful on objective 
demonstration warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Other scars are rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

In this case, it is contended by and on behalf of the veteran 
that the bilateral breast biopsy produced scars that were so 
ugly and disfiguring that the veteran was embarrassed by them 
and avoided relationships with men on account of them.  The 
veteran indicated that one of the scars caused an indentation 
in her left breast such that it appeared deformed and that 
another scar on the left breast was visibly reddish in color 
in contrast to the other scars.  It was also contended that 
the breast excision resulted in some alteration in breast 
size.  

In order to meet the criteria for a compensable rating under 
Code 7626, the veteran would have to show that the 1992 
biopsy resulted in the significant alteration in size or form 
of one or both breasts.  After a review of the record, the 
Board finds that the medical evidence does not show this to 
be the case.  On VA examination in May 1994, the examiner 
noted three scars on the left breast and one on the right 
side, secondary to the biopsy.  Only one of the scars on the 
left breast resulted in "a little dimpling".  Also, on VA 
examination in November 1995, the veteran complained of 
deformed breasts; however, the examiner noted only "some 
dimpling" associated with one scar in the sitting position, 
but not in the prone position, and a keloid formation on one 
of the other scars.  In describing the shape and dimension of 
the breasts, the examiner noted a few stretch marks.  A 
February 1996 VA outpatient record indicated that there were 
no discrete masses in the breasts.  Finally, a June 1998 
radiology report of a bilateral mammogram indicated that 
there were no suspicious appearing masses or areas of 
architectural distortion.  The medical records showed that 
the veteran's breast disease was benign.  This disability 
picture does not demonstrate a significant alteration in size 
or form of one or both of the breasts which is required for a 
30 percent evaluation under Code 7626.  Moreover, the Board 
notes that the veteran's left breast biopsy-induced keloid 
scar is already rated as 10 percent disabling under 
Diagnostic Code 7804.  The other two scars on the left breast 
and one scar on the right breast are not shown to be tender 
or painful on objective demonstration for a compensable 
evaluation under Code 7804.  The November 1995 VA examiner 
reported that there was tenderness and pain in the left 
breast in the lateral area over the thickening that extended 
to the axilla; however, these symptoms were not shown to be 
associated with the scars from the biopsy.  

The Board acknowledges the contention made on behalf of the 
veteran in May 1998 that when the RO assigned a 
noncompensable evaluation it failed to consider DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (loss of range of motion should 
be portrayed in terms of the additional range of motion loss 
due to pain on use or during flare-ups).  The diagnostic 
codes applicable in this case, however, are not predicated on 
loss of range of motion, and thus 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See also, Johnson v. 
Brown, 9 Vet. App. 7 (1996) (as claimant's disability was 
rated under the diagnostic code for recurrent subluxation or 
lateral instability of the knee and not limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding pain 
did not apply).  

The Board has carefully reviewed the records as well as the 
veteran's contentions; however, the objective evidence as a 
whole does not demonstrate disability which would meet the 
requirements for more than a noncompensable evaluation under 
the applicable diagnostic codes since the effective date of 
the grant of service connection for fibrocystic breast 
disease.  



ORDER

Entitlement to a compensable rating for fibrocystic breast 
disease status post bilateral breast incisional biopsy is 
denied.


REMAND

In the 1996 remand, the Board directed the RO to afford the 
veteran a VA examination in dermatology to determine the 
nature and etiology of her skin disorder.  The veteran 
subsequently underwent a VA examination in April 1997 and was 
diagnosed with mild folliculitis.  The VA examiner, however, 
did not provide an opinion regarding the etiology of the 
veteran's skin disorder, as requested.  The Board recognizes 
that in Stegall v. West, 11 Vet. App. 268 (1998), a 
precedential decision cited for guidance, it was concluded 
that a remand by the Board conferred on the claimant the 
right to compliance with the remand orders and that the Board 
erred when it failed to insure compliance with the dictates 
of an earlier Board remand.  Therefore, the RO should request 
from the 1997 VA examiner an opinion regarding the etiology 
of the veteran's skin disorder.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where she has 
received treatment for a skin disorder 
following her April 1997 VA examination.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment 
relating to the veteran's skin disorder, 
dating from April 1997, which have not 
already been obtained.  All records 
obtained should be associated with the 
claims folder.

2.  Thereafter, the RO should forward the 
claims folder to the VA examiner who 
previously examined the veteran in April 
1997 and request that the examiner 
furnish an opinion for the record as to 
whether the veteran's skin disorder is at 
least as likely as not related to any 
skin conditions treated in service.  The 
factors upon which the medical opinion is 
based must be set forth in the report of 
examination.  In the event that the 
previous examiner in April 1997 either is 
unavailable or believes that another 
examination is necessary to render the 
requested opinion, the veteran should be 
afforded another VA examination in 
dermatology to ascertain the current 
nature and etiology of her skin disorder.  
The claims folder must be made available 
to the examiner prior to the examination 
so that he/she may review pertinent 
aspects of the veteran's medical records.  
Such tests as the examiner deems 
necessary should be performed.  The 
examiner should furnish an opinion for 
the record as to whether any skin 
disorder currently found is at least as 
likely as not related to any skin 
conditions treated in service.  The 
clinical findings and reasoning which 
form the basis of the opinions should be 
clearly set forth.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim, and if the decision 
remains adverse to the veteran, provide 
her and her representative with a 
supplemental statement of the case and 
the applicable time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

